NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CRISTIAN QUINONEZ-GONZALEZ,                     No.    16-71613

                Petitioner,                     Agency No. A205-923-982

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Cristian Quinonez-Gonzalez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due

process violations in immigration proceedings. Simeonov v. Ashcroft, 371 F.3d

532, 535 (9th Cir. 2004). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review Quinonez-Gonzalez’s contentions concerning

nexus to a protected ground because he failed to raise them to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

review claims not presented to the agency); Zara v. Ashcroft, 383 F.3d 927, 931

(9th Cir. 2004) (exhaustion requirement applies to “streamlined” decisions). Thus,

we dismiss the petition for review as to Quinonez-Gonzalez’s asylum claim.

      We also lack jurisdiction to review Quinonez-Gonzalez’s contentions as to

the merits of his withholding of removal and CAT claims because he failed to raise

them to the BIA, see Barron, 358 F.3d at 677-78, and we dismiss the petition for

review as to those claims.

      Quinonez-Gonzalez’s challenge to the BIA’s streamlining procedure fails.

See Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir. 2003) (BIA’s

streamlined decision did not violate due process); see also Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (error is required to prevail on a due process claim).




                                          2                                      16-71613
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                       3                                    16-71613